Citation Nr: 1400738	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-29 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Timothy M. White, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board acknowledges, with respect to the psychiatric disorder claim, that the RO only expressly adjudicated entitlement to PTSD.  In accord with the holding of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has construed this issue as entitlement to an acquired psychiatric disorder however diagnosed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of this hearing has been associated with the record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the psychiatric and right shoulder disorder claims.  Accordingly, these claims are REMANDED to the Department of Veterans Affairs Regional Office.





FINDINGS OF FACT

At his June 2013 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal is requested regarding his claims of entitlement to service connection for disabilities of the left shoulder and low back.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by Veteran regarding his claims of entitlement to service connection for disabilities of the left shoulder and low back have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal regarding his claims of entitlement to service connection for disabilities of the left shoulder and low back.  Transcript pp. 2-3.  Hence, there remain no allegations  of errors of fact or law for appellate consideration with respect to these claims.  As such, the Board does not have jurisdiction to review these appellate claims and they are dismissed.


ORDER

The appeal regarding the Veteran's claims of entitlement to service connection for disabilities of the left shoulder and low back is dismissed.

REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, further development is required in order to comply with these duties regarding the Veteran's psychiatric disorder and right shoulder claims.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) . Further, 38 C.F.R. § 4.125(a)  requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Board observes that the Veteran, through his statements and hearing testimony, has identified multiple in-service stressors, which includes accounts of fellow service members being assaulted and murdered.  The Board acknowledges that the Veteran did not provide any specific names of the individuals purportedly involved in these incidents, or the specific dates thereof.  Further, a January 2011 memorandum for the record made a formal finding that the information provided b the Veteran was insufficient to sent to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  Nevertheless, the record does indicate the Veteran was assigned to one ship during this period, the U.S.S. Saginaw, and it was for a period of less than one year.  As such, if individuals were actually killed in the manner described by the Veteran, then it would appear there would be official records of such.  Therefore, the Board finds that a remand is required in order to request any such corroborating evidence through official channels.  Moreover, while on remand, the Veteran should be provided with an additional opportunity to provide details regarding his purported in-service stressors to include names and dates thereof.

The Board also observes that the regulations regarding PTSD claims include special provisions for claims based upon "fear of hostile military or terrorist activity" (38 C.F.R. § 3.304(f)(3)) and purported in-service personal assault (38 C.F.R. § 3.304(f)(5)).  In this case, the stressors identified by the Veteran do not appear to constitute "fear of hostile military or terrorist activity" as defined by VA regulations.  The Board does observe, however, that the Veteran's has identified various incidents of observing assaults conducted on other individuals and upon himself.  

The Board notes that correspondence sent to the Veteran in December 2010 did request additional information regarding his purported stressors, to include when he was purportedly the victim of an assault.  However, regulatory provisions specifically state that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Veteran that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  Here, the correspondence sent to the Veteran regarding this case does not appear to have apprised him of this information.  

The Board further notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (Observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (Rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases). 

In view of the foregoing, the Board finds that a remand is also required to ensure the Veteran receives adequate notification regarding his PTSD claim, and to accord him a VA medical examination to evaluate this case.

Regarding the right shoulder disorder claim, the Board observes that the Veteran contended he injured his right shoulder at the time of the purported in-service assault.  See Transcript pp. 18-19.  As the Board has determined further development is required regarding this purported stressor, to this extent the claims appear to inextricably intertwined.  Therefore, the Board must defer adjudication of the right shoulder claim until after the development deemed necessary in light of this purported stressor has been completed.

The Board also notes that, under the law, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  In this case, the Veteran's upper extremities were evaluated as normal on his September 1978 enlistment examination.  Although he reported no painful or "trick" shoulder on a concurrent Report of Medical History, he did report a history of broken bones.  In the physician's comments section of this Report, it was noted, in pertinent part, that fractured his right clavicle 2 years ago - and that the present condition was not considered disqualifying (NCD).  As such, the Board finds that a pre-existing right shoulder disorder was noted at the time of his entry into service.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Veteran's service treatment records do note complaints of shoulder pain, among other things, in February 1979.  However, these complaints were attributed to tonsillitis at that time.  Further, the Veteran's upper extremities were again clinically evaluated as normal on his June 1979 separation examination.  Nevertheless, the Veteran did indicate at the June 2013 hearing that he developed recurrent right shoulder problems while on active duty, and he is competent, as a lay person, to describe such symptomatology.

In view of the foregoing, the Board finds that an examination is also necessary in order to determine whether the Veteran's pre-existing right shoulder disorder was aggravated as a result of his active service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Send the Veteran a notification letter informing him of the information and evidence required to substantiate PTSD claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a) , 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of his in-service and post-service psychiatric and right shoulder symptoms.  He should also be requested to provide additional information regarding his purported in-service stressor(s), to include specific dates and places where these events occurred and any names of the individuals involved.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional information from the Veteran, attempt to corroborate the Veteran's purported stressors through official channels.

4.  Obtain the names and addresses of all medical care providers who have treated the Veteran for psychiatric and right shoulder problems since September 2012.  After securing any necessary release, obtain those records not on file.

5.  After obtaining any additional records to the extent possible, the Veteran should be afforded examinations to evaluate the current nature and etiology his psychiatric and right shoulder disorders.  The claims folder should be made available to the respective examiners for review before the examinations.

For any acquired psychiatric disorder found to be present, the respective examiner should indicate whether it is at least as likely as not that the disability is related to the Veteran's military service, to include the purported in-service personal assault.

For the right shoulder disorder, the respective examiner should express an opinion as to whether it is at least as likely as not that the pre-existing right shoulder disorder was aggravated by active service.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinions expressed on these examinations must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the September 2012 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


